Even if this is not an unauthorized suit against the State, (Hampton v. Board, 90 Fla. 88, 105 So.2d 323) and a citizen taxpayer, without any direct property interest in the premises, has a right by injunction (Wilson v. Shaw, 204 U.S. 24,27 Sup. Ct. 233, 51 L.Ed. 351) to litigate the validity of State excise taxes levied and appropriated by statute to the counties for a State expense that is authorized by statute and not forbidden by the constitution, the enactment is not invalid.
Chapter 15659, Acts of 1931, is a duly enacted statute (State v. Dillon, 42 Fla. 95, 28 So.2d 781; West v. State, 50 Fla. 154,39 So.2d 412; State v. Hocker, 36 Fla. 358, 18 So.2d 767; State v. Brown, 20 Fla. 407) with a legally sufficient and not misleading title (Amos v. Mathews, 99 Fla. 1, 126 So.2d 308; International Shoe Co. v. Shartel, 279 U.S. 429,49 Sup. Ct. 80, 73 L.Ed. 781). It levies an excise tax not to pay county and district bonds, but for State expenses in reimbursing counties and districts for contributions and expenditures made by them for the construction of roads that have by statute been made State roads for general State purposes and benefits, the cost of such construction being by the statute specifically made a State expense. The statute does not levy a tax for county purposes, and does not require the proceeds of any tax to be used in paying county and district bonds as did Chapter 14575, Acts of 1929, considered in Amos v. Mathews, 99 Fla. 1,126 So.2d 308. The language of Chapter 15659 shows its obvious intent *Page 358 
and purpose are to provide an excise tax fund to pay, as a current State expense, the cost of constructing roads taken for State purposes and the construction thereof made a State expense, the roads when taken by the State "become the property of the State."
The command of section 2, Article IX, constitution, that "the legislature shall provide for raising revenue sufficient to defray the expenses of the State for each fiscal year," "includes such expenditures as may be authorized by the legislature and which are not prohibited by the constitution." Cheney v. Jones, 14 Fla. 587, 612. The "Second Gas Tax" levied by Chapter 15659 is for a current State expense, and the levy of the tax and its allocation and disbursement as provided, continue only while authorized by statute and no longer.
    "The construction and maintenance of State roads are among the current expenses of the State, to defray which the Constitution commands the Legislature to provide for raising sufficient revenue for each fiscal year." In re: Advisory Opinion to Governor, 94 Fla. 967, 114 So.2d 850.
    "The legislature exercises plenary control over public highways." Co. Coms. v. City of Jacksonville, 36 Fla. 196, 18 So.2d 339; State ex rel. Luning v. Johnson, 71 Fla. 363, 72 So.2d 477; Stewart v. DeLand-Lake Helen Special Road and Bridge Dist. in Volusia County, 71 Fla. 158,  71 So.2d 42.
Modern transportation requires unified systems of improved State highways in lieu of separate county systems of public roads; and in providing State highways there is economy in using county and district roads when practicable. In the exercise of its sovereign power, the State has taken over county roads for general State purposes; and, of its own volition, upon considerations of "moral and honorable obligation" and on "general principles of right and justice (U.S. v. Realty Co., 163 U.S. 427, 440, 16 Sup. Ct. 1120,41 L.Ed. 215), in consideration of constructed roads taken over by the State for State purposes, levies by *Page 359 
Chapter 15659, an excise tax designated as "Second Gas Tax" to be paid into the "State Roads Distribution Fund," as a State fund for State purposes and expenses. The statute primarily appropriates such fund to the counties, not to pay county or district bonds, but as a sovereign recompense to the counties and the road districts therein for contributions and expenditures made by them respectively for the construction under statutory authority, of roads that have been by statute made a part of the State system of highways, such road construction being by the statute expressly made a State expense for a State purpose and general State benefit; the roads when taken over become "the property of the State." The fact that the roads taken over by the State had under statutory authority been constructed as a county or a district purpose and expense, does not affect the power of the legislature by statute to make such previous construction of the roads a current State expense. Providing public roads as a State expense is not forbidden by the constitution, and the legislature has dominant authority in the premises. See State v. Brevard County, 98 Fla. 226, 126 So.2d 353; Geo. Lewis v. Leon Co., 91 Fla. 118, 107 So.2d 146; State ex rel. v. Johnson,supra. Amos v. Mathews, supra; Jackson Lumber Co. v. Walton Co., 95 Fla. 632, 116 So.2d 771.
Neither the statutes authorizing the counties and districts to construct public roads with county or district bond funds, nor the statutes authorizing the counties and districts to contribute county and district bond funds to the construction of State roads, contain any provision obligating the State to recompense the counties and districts for contributions or expenditures made by the counties and districts for such road construction, and Chapter 15659 does not authorize the use of State funds to pay county or district bonds or debts, therefore it cannot be said that Chapter 15659 is a part of a legislative plan to use State funds *Page 360 
in violation of the intendments of section 6, Article IX of the constitution.
Statutes declare, designate and establish as State roads, enumerated lines of public roads which shall be and constitute the system of State roads in this State, and when located and constructed by the State Road Department shall become and be the property of the State. Sections 1637, 1657, et seq., Compiled General Laws, 1927. See also subsequent Amendatory Acts of 1929 and 1931.
In locating and constructing the designated State roads, many roads constructed by counties and districts under statutory authority have been incorporated into the State system of highways and under statutes such county and district roads have been appropriated and are being used for general State highway purposes.
Chapter 8553, Acts of 1921, authorized any county or any special road and bridge district in this State to aid in the construction of any State or State Aid Road, by contributions to the State Road Department of cash, bonds, time warrants, or other things of value, for use in the construction or maintenance of roads within the county, and authorized the State Road Department to accept and receive such aid and any such contributions and to dispose of and use the same in the construction or maintenance of any State or State Aid Road, Section 1662, Comp. Gen. Laws, 1927. Without the contributions and expenditures made by counties and districts in aid of road construction, the State could not have constructed its present system of highways extending into every section of the State.
Under Chapter 8553, Acts of 1921, held to be constitutional in Lewis v. Leon Co., 91 Fla. 118, 107 So.2d 146, the State has received very large contributions from counties and districts which have been used by the State Highway Department in constructing State highways, upon which gasoline motor vehicles are used by the public for the transportation of persons and property. If the State may *Page 361 
levy an excise tax on gasoline to construct and maintain State roads, it may also levy such a tax to reimburse, as a current State expense, contributions made by counties and districts to the State and used by the State for its highway purposes under a statute held to be valid authorizing the contributions.
If in authorizing, receiving and using such contributions for lawful State purposes, the State has not violated its constitution, the return of such contribution as a current State expense cannot violate the same constitution. Section 6, Article IX of the constitution in effect forbids the issue of State bonds for road construction and such organic section is held to forbid the borrowing of money by the State for such purposes. Advisory opinion, 94 Fla. 967, 114 So.2d 850. If authorizing, accepting and using county and district contributions for State road construction, is, under the statute, held to be valid in the Lewis-Leon County case, not a borrowing of money by the State in violation of section 6, Article IX, then reimbursements of such contributions as a current State expense cannot be a violation of the same section 6 of Article IX, when such reimbursements involve no promise or continuing obligation of the State.
Likewise if the State may construct or acquire highways as a current expense of the State, without violating the constitution, it cannot be a violation of the constitution to pay for the construction of roads as a current expense of the State when the roads are acquired by being taken over by the State after they had been constructed by counties and districts under statutory authority. If the State may acquire constructed highways, and pay for them as a current State expense, without violating the constitution, there appears to be no reason why the constitution is violated when the State by statute takes over constructed roads from counties and districts to be used for general State highway purposes and benefits, and provides for paying the cost of *Page 362 
constructing such roads from excise gasoline tax funds as a current expense of the State for value received.
The authority of the State to acquire public roads and to pay for them as a current State expense was recognized in State ex rel. v. Green, 95 Fla. 117, 116 So.2d 66, and in Amos vs. Mathews, 99 Fla. 1, 126 So.2d 208.
The organic requirement in section 2, Article IX, that "the legislature shall provide for raising revenue sufficient to defray the expenses of the State for each fiscal year" does not prohibit continuing tax levies and appropriations for continuing State expenses. Amos v. Mosley, 74 Fla. 555,77 So.2d 619. The intendment of the organic provision is that sufficient revenue shall be raised to defray all State expenses that are required by law to be paid in each fiscal year.
Section 2 of Article IX does not require every State expense to be fully paid each fiscal year; it merely commands the legislature to provide for raising revenue sufficient to defray the expense of the State "for each fiscal year," whatever the expenses may be for that year. If all such expenses are not paid in one fiscal year, they may by law be made a part of the State expenses for the next current year without violating the constitution, if no promise is made or obligation is assumed by or for the State to make continued or future payments. Statutes may limit State expenses to budgets for a fiscal year. See Hathaway v. Monroe, 97 Fla. 28, 119 So.2d 149.
The tax levy, the allocation of the collections and the specified appropriations made in the statute are a sufficient compliance with sections 3 and 4 of Article IX of the constitution, requiring tax levies to be made in pursuance of law and appropriations of State funds to be made by law. See State v. So.2d Land  Timber Co., 45 Fla. 374, 33 So.2d 999; Amos v. Mosley, 74 Fla. 555, 77 So.2d 619; State ex rel. v. Allen,83 Fla. 214, 91 So.2d 104; Lainhart v. Catts, 73 Fla. 735,75 So.2d 47. *Page 363 
The time when the roads that are taken over by the State were constructed, is immaterial where such construction is duly made a current State expense for a general State purpose. Such State expense is to be paid by current tax levies and appropriations while the legislature may so authorize and no longer, there being no promise or authority or permission to issue State obligations or to assume any obligations, or to use State funds directly or indirectly to pay any county or district bonds or other indebtedness. Section 20, Ch. 14486, expressly declares that the State is not obligated to pay any county or district bonds.
The declarations of section 7, Chapter 15659, as to the expense and benefits of public road construction in the State, are mere assertions of State policy, and are in no sense a promise to pay or the assumption of any county or district bonds or debts; nor do such declarations purport to create any contractual obligation of the State, and they have no efficacy to require a continuance of the tax levies and appropriations for reimbursements to the counties and districts any longer than statutes may authorize. The section declares that "the cost of constructing" certain roads, not the obligations of counties and road districts for constructing roads, to be a "State expense".
The reference in section 10, Chapter 15659, to funds derived from the sale of any county and district bonds and other evidences of county and district indebtedness turned over or delivered to the State as contributions to State road construction, is for the purpose of ascertaining what funds have under the Act of 1921, been contributed by the counties and districts to the construction of State roads, in order that the appropriations made by Chapter 15659 be applied to reimburse the counties and districts the amounts contributed by them respectively for State road construction. There is no authority or permission to use State funds to pay county or district bonds or indebtedness, *Page 364 
nor does Chapter 15659 contain any promise to pay or to make continuing appropriations. Section 8 of Chapter 14486, Acts of 1929, expressly declares that all bonds heretofore issued by any county or special road and bridge district for the construction of roads, shall remain obligations of said counties and districts respectively, and that each of said counties and districts shall be legally liable for the full amount of its bonds until paid. This enactment has not been repealed and remains in full force and effect. A repeal of the provision could not affect the binding obligations of county and district bonds that are legally outstanding. Nor would a repeal of the provision obligate the State to pay or to make continuing appropriations to pay any county or district bonds or other indebtedness.
The statutory disbursements to the counties for value received by the State, is the exercise of a sovereign State power, and may be made as provided by statute, the fund allocated being a State excise license tax fund and the counties and districts having no organic or contract rights in the premises, but only such rights as are conferred by the statute. This also accords with the last sentence of Section 11 Article IX, Constitution, as amended in 1930. Page 785-6 Acts 1929. The relation of the State to its counties and districts is sovereign governmental, not contractual or equality of rights. Counties and districts are subdivisions of the State, and under the statute are recipients of the State's voluntary recompense for contributions and expenditures made by them for constructing roads that by statute are made State highways; and their previous construction is by statute made a State benefit, purpose and expense. The statute defines the method by which the sums to be reimbursed shall be ascertained and authenticated by State officials. The administration of the Act is subject to appropriate judicial review. See Sparkman v. County Budget Comm., decided at this term.
The constitution requires a uniform and equal rate of *Page 365 
taxation, but it does not require uniformity and equality in disbursements of State funds for State expenses, 4 Cooley on Taxation, Section 1813. The State institutions and instrumentalities including highways are not uniformly located throughout the State. Statutes may determine the order and method of paying current expenses of the State, there being no organic regulations of the subject. The bases of allocations of reimbursements to the counties for a State expense predicated upon area, population and expenditures in constructing State roads, have reasonable relation to road construction, not to county road bonds. Section 9, Chapter 15659, relates tocounty funds to "be administered by the Board of Administration, as provided by law."
When State funds are duly paid for a legal State expense, the payments serve the State purpose and cease to be State funds, and become the property and funds of the payee; and if the payee is a county or a district, the payments received become county or district funds wholly distinct from State funds, and are to be used by the county or district as the law provides. See Jordan v. Duval County, 68 Fla. 48, 66 So.2d 298.
Payments made by the State to counties and districts for full consideration received by the State, become county and district funds as they would be the funds of any other payee in the payment of a legal State expense.
The statutes have converted public roads constructed by counties and districts into State roads for general State purposes, and Chapter 15659 has expressly made the cost of the construction of such roads as well as contributions made by counties and districts to the construction of State roads, a current State expense for a general State use and benefit. The expense is to be borne by the State only so long as statutes so provide. Such State expense is not forbidden by any organic provision, but is in accord with section 2, Article IX of the constitution. Appropriations to *Page 366 
reimburse counties and districts for contributions and expenditures made by them for the construction of public roads that are State roads, are not a direct, indirect or contingent use of State funds to pay county and district bonds, but such appropriations are for the payment for value received of a statutory State expense that is not forbidden by the constitution; therefore, such use of State funds is not a direct or indirect violation of the intendments of section 6 of Article IX of the constitution.
In State ex. rel. v. Green, 95 Fla. 117, 116 So.2d 66, the value of the road proposed to be purchased was not to be duly ascertained and approved, and the Act attempted to obligate the State to make future payments in violation of the intendments of section 6, Article IX, constitution.
In Amos v. Mathews, 99 Fla. 1, 126 So.2d 308, Chapter 14575, Acts of 1929, levied an excise tax on sales of gasoline called second and third gas tax for county purposes, the proceeds to "be applied to the payment of interest and principal and/or sinking funds of indebtedness for road and bridge construction * contracted by each county respectively and by the special road and bridge districts in such county", etc.
In this case Chapter 15659, Acts of 1931, levies an excise tax on sales of gasoline for State purposes and expenses in reimbursing counties and districts therein for contributions and expenditures made by them in constructing roads that have been duly made State roads for general State purposes and benefits.
In Martin v. Dade Muck Land Co., 95 Fla. 580, 116 So.2d 449, certain provisions of Chapter 12016, Acts of 1927, sought to authorize the appropriation of State funds to pay taxes levied upon lands not owned by the State, the proceeds of the tax levy to be used in paying district drainage bonds; and such provisions were held to be an indirect violation of the intent of section 6, Article IX, constitution. The State did not take over any public improvements that *Page 367 
had been paid for by the district, had not received any consideration for appropriations and the tax levy improvements were not made a State purpose or a State expense, therefore that case is essentially different from this, where the appropriation is not to pay taxes assessed to pay county or district bonds, but to pay for State Road construction.
Chapter 15659, Acts of 1931, levies State excise taxes and appropriates certain of the collections for the payment of State expenses that are expressly authorized by statute and not forbidden by the constitution. The statute provides for reimbursing the counties and districts for contributions and expenditures made for the construction of roads taken over by the State and does not authorize or permit the use of State funds to pay any bonds or debts, and contains no express or implied contract or promise to pay. It provides that all moneys credited to the counties to reimburse them when "paid to the State Treasurer as ex-officio County Treasurer shall be administered by the Board of Administration, as provided by law." Chapter 14486 Acts of 1929, declares that all county and district road bonds shall remain obligations of the counties and districts respectively until fully paid, and creates the Board of Administration and makes it a fiscal agent of the counties and districts for designated purposes. Amos v. Mathews, 99 Fla. 1, 126 So.2d 331. The State Treasurer as ex-officio county Treasurer and the Board of Administration administer funds only after they have been received by the counties and have become county funds. Chapters 14486 and 15659 may co-ordinate without directly, indirectly or contingently violating any provision of Article IX of the State constitution. See Knight v. Johnson, Treasurer, 260 U.S. 12,43 Sup. Ct. 1, 67 L.Ed. 102.
TERRELL AND BROWN, J.J., AND CAMPBELL, Circuit Judge, concur.